                              Case 3:20-cv-06533-RS Document 11-1 Filed 10/30/20 Page 1 of 2



                        1   FAEGRE DRINKER BIDDLE & REATH LLP
                            Rita Mansuryan (CA Bar No. 323034)
                        2   rita.mansuryan@faegredrinker.com
                            1800 Century Park East, Suite 1500
                        3   Los Angeles, California 90067
                            Telephone: (310) 203-4000
                        4   Facsimile: (310) 229 1285

                        5   Sarah L. Brew (pro hac vice forthcoming)
                            sarah.brew@faegredrinker.com
                            Tyler A. Young (pro hac vice forthcoming)
                        6   tyler.young @faegredrinker.com
                            Rory F. Collins (pro hac vice forthcoming)
                        7   rory.collins@faegredrinker.com
                            2200 Wells Fargo Center
                        8   90 South Seventh Street
                            Minneapolis, MN 55402
                        9   Telephone: (612) 766-7000
                            Facsimile: (612) 766-1600
                       10
                            Counsel for Defendant
                       11   McDonald’s Corporation

                       12
                                                       UNITED STATES DISTRICT COURT
                       13
                                                    NORTHERN DISTRICT OF CALIFORNIA
                       14

                       15
                            Eugina Harris, individually, and on behalf   Case No. 3:20-cv-06533-LB
                       16   of all those similarly situated,
                                                                         Assigned to Magistrate Judge Laurel Beeler
                       17                     Plaintiff,
                                                                         DECLARATION OF RITA
                       18          v.                                    MANSURYAN IN SUPPORT OF
                                                                         STIPULATION AND [PROPOSED]
                       19   McDonald’s Corporation,                      ORDER TO EXTEND INITIAL
                                                                         DEADLINES AND CONTINUE CASE
                       20                     Defendant.                 MANAGEMENT CONFERENCE

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
FAEGRE DRINKER BIDDLE &     DECL. OF RITA MANSURYAN ISO STIPULATION AND [PROPOSED] ORDER TO EXTEND INITIAL
      REATH LLP
    ATTORNEYS AT LAW
                                         DEADLINES AND CONTINUE CASE MANAGEMENT CONFERENCE
      MINNEAPOLIS                                                                      Case No. 3:20-CV-06533-LB
                              Case 3:20-cv-06533-RS Document 11-1 Filed 10/30/20 Page 2 of 2



                        1                          DECLARATION OF RITA MANSURYAN
                        2          I, Rita Mansuryan, declare as follows:
                        3          1.     I am an attorney licensed to practice in the State of California, and an
                        4   attorney with the law firm, Faegre Drinker Biddle & Reath LLP, attorneys for Defendant
                        5   McDonald’s Corporation (“Defendant”) in the above-entitled action. I have personal
                        6   knowledge of each and every fact set forth in this Declaration and, if called as a witness,
                        7   could and would testify competently thereto.
                        8          2.     This Declaration is being concurrently filed in support of the parties’
                        9   Stipulation and [Proposed] Order to Extend Initial Deadlines and Continue Case
                       10   Management Conference pursuant to L.R. 6-2 and 7-12.
                       11          3.     On October 15, 2020, Plaintiff served the Complaint and Summons on
                       12   Defendant via its registered agent. (See Dkt. No. 9.)
                       13          4.     Under Rule 12(a)(1)(A)(i), Defendant’s response to the Complaint currently
                       14   is due November 5, 2020.
                       15          5.     Defendant requires additional time to investigate the legal and factual basis
                       16   of the claims and prepare a response to the Complaint.
                       17          6.     Additionally, in the interest of efficient and orderly proceedings, the Parties
                       18   would like an opportunity, after Defendant files its responsive pleading to the Complaint,
                       19   to meet and confer and prepare a Rule 26(f) report.
                       20          7.     The Parties respectfully submit that there is good cause for this request to
                       21   modify the schedule, and that the request is not sought for the purpose of delay and will
                       22   not cause prejudice in this matter.
                       23          I declare under penalty of perjury under the laws of the United States and the State
                       24   of California that the foregoing is true and correct.
                       25          Executed on October 30, 2020, at Los Angeles, California.
                       26                                              /s/ Rita Mansuryan
                       27                                                Rita Mansuryan

                       28
FAEGRE DRINKER BIDDLE &          DECL. OF RITA MANSURYAN ISO STIPULATION AND [PROPOSED] ORDER TO EXTEND
      REATH LLP
    ATTORNEYS AT LAW
                                      INITIAL DEADLINES AND CONTINUE CASE MANAGEMENT CONFERENCE
      MINNEAPOLIS                                                                        Case No. 3:20-CV-06533-LB
